UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENTE ANTOINE BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00348-TDS-1)


Submitted:   March 23, 2011                 Decided:   April 1, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anand P. Ramaswamy, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincente Antoine Baker pleaded guilty, pursuant to a

plea    agreement,    to       one   count       of    possession    with   intent   to

distribute       heroin    in    violation        of     21   U.S.C.A.    § 841(a)(1),

(b)(1)(C) (West 1999 & Supp. 2010) (“Count One”) and one count

of possession of a firearm by a convicted felon in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(1) (2006) (“Count Four”).                             The

district court imposed a 205-month term of imprisonment on Count

One and a concurrent 120-month term of imprisonment on Count

Four.

            On appeal, Baker’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he finds no meritorious issues for appeal.                          On behalf of

his client, Baker’s counsel questions whether Baker’s sentence

was    unreasonable       because     it     was       greater    than   necessary   to

accomplish the goals of 18 U.S.C. § 3553(a) (2006).                         Baker did

not file a supplemental brief, nor did the Government respond to

the Anders brief.

            Our review of the record leads us to conclude that

Baker is not entitled to relief.                      We review a district court’s

imposition of a sentence under a deferential abuse-of-discretion

standard.        See Gall v. United States, 552 U.S. 38, 51 (2007).

We     presume     that    a     sentence        within       a   properly-calculated

Guidelines range is reasonable.                       United States v. Allen, 491
F.3d 178, 193 (4th Cir. 2007).                   Baker points to several factors
                                             2
that may have lent support to a lower sentence in his case, but

none     of       these   considerations             demonstrate        that     his       within-

Guidelines sentence was unreasonable.                         United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006).                             The district court

provided a sound explanation for rejecting Baker’s request for a

lesser term of imprisonment at sentencing.                            The record does not

support       a    finding       that   the      district           court’s     sentence      was

unreasonable in this regard.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Baker’s conviction and sentence.                                 This court

requires that counsel inform Baker, in writing, of the right to

petition      the     Supreme      Court    of       the    United     States       for   further

review.       If Baker requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move        in    this      court        for        leave      to     withdraw       from

representation.           Counsel’s motion must state that a copy thereof

was served on Baker.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately             presented    in     the     materials

before    the       court    and    argument         would     not     aid    the    decisional

process.

                                                                                          AFFIRMED




                                                 3